


110 HR 2639 IH: To amend the Internal Revenue Code of 1986 to modify the

U.S. House of Representatives
2007-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2639
		IN THE HOUSE OF REPRESENTATIVES
		
			June 11, 2007
			Mr. Boustany
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify the
		  rules with respect to health savings accounts and medical savings accounts, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Promoting Health for Future Generations Act of 2007.
		2.Increase in HSA
			 contribution limitation
			(a)In
			 generalSubsection (b) of section 223 of the Internal Revenue
			 Code of 1986 (relating to monthly limitation) is amended—
				(1)by striking
			 $2,250 in paragraph (2)(A) and inserting the amount in
			 effect under subsection (c)(2)(A)(ii)(I), and
				(2)by striking
			 $4,500 in paragraph (2)(B) and inserting the amount in
			 effect under subsection (c)(2)(A)(ii)(II).
				(b)Conforming
			 amendmentParagraph (1) of section 223(g) of such Code is amended
			 by striking subsections (b)(2) and inserting
			 subsection.
			(c)Effective
			 dateThe amendments made by this section shall apply to
			 contributions in taxable years beginning after December 31, 2007.
			3.Medicare and VA
			 healthcare enrollees eligible to contribute to HSA
			(a)In
			 general(1)Subsection (b) of
			 section 223 of the Internal Revenue Code of 1986 is amended by striking
			 paragraph (7).
				(2)Subsection (c) of section 223 of such
			 Code (relating to definitions and special rules) is amended by adding at the
			 end to following new paragraph:
					
						(6)Special rule for
				individuals entitled to benefits under Medicare or enrolled for health benefits
				from VAIn the case of an individual—
							(A)(i)who is entitled to
				benefits under title XVIII of the Social Security Act, and
								(ii)with respect to whom a health
				savings account is established in a month before the first month such
				individual is entitled to such benefits, or
								(B)(i)who is enrolled in the
				patient enrollment system established by the Secretary of Veterans Affairs
				pursuant to section 1705 of title 38, United States Code, and
								(ii)with respect to whom a health
				savings account is established in a month before the first month such
				individual is enrolled in such system,
								such
				individual shall be deemed to be an eligible
				individual..
				(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			4.Expanding
			 additional contributions limitation
			(a)In
			 general
				(1)Age
			 limitationSubparagraph (A) of section 223(b)(3) of the Internal
			 Revenue Code of 1986 (relating to additional contributions for individuals 55
			 or older) is amended by striking age 55 and inserting age
			 50.
				(2)Contribution
			 limitationThe table contained in section 223(b)(3) of such Code
			 is amended—
					(A)by striking
			 $900 and inserting $2,000, and
					(B)by striking
			 $1,000 and inserting $2,000.
					(3)Conforming
			 amendmentParagraph (3) of section 223(b) of such Code is amended
			 in the heading by striking 55 and inserting 50.
				(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			5.Eligibility to
			 contribute to HSA
			(a)Individuals
			 eligible for reimbursement under spouse’s flexible spending
			 arrangementSection 223(c)(1)
			 of the Internal Revenue Code of 1986 (defining eligible individual) is amended
			 by adding at the end the following new subparagraph:
				
					(C)Special rule for
				certain flexible spending arrangementsFor purposes of subparagraph (A)(ii), an
				individual shall not be treated as covered under a health plan described in
				such subparagraph merely because the individual is covered under a flexible
				spending arrangement (within the meaning of section 106(c)(2)) which is
				maintained by an employer of the spouse of the individual, but only if—
						(i)the
				employer is not also the employer of the individual, and
						(ii)the individual
				certifies to the employer and to the Secretary (in such form and manner as the
				Secretary may prescribe) that the individual and the individual’s spouse will
				not accept reimbursement under the arrangement for any expenses for medical
				care provided to the
				individual.
						.
			(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			6.Permitting
			 Medicare supplemental policy as qualified medical expense
			(a)In
			 generalClause (iv) of section 223(d)(2)(C) of the Internal
			 Revenue Code of 1986 (relating to qualified medical expenses) is amended by
			 striking other than a medicare supplemental policy and all that
			 follows through Social Security Act).
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			7.Deduction of
			 premiums for high deductible health plans
			(a)In
			 generalPart VII of
			 subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 additional itemized deductions for individuals) is amended by redesignating
			 section 224 as section 225 and by inserting after section 223 the following new
			 section:
				
					224.Premiums for
				high deductible health plans
						(a)Deduction
				allowedIn the case of an
				individual, there shall be allowed as a deduction for the taxable year the
				aggregate amount paid by the taxpayer as premiums under a high deductible
				health plan with respect to months during such year for which such individual
				is an eligible individual with respect to such health plan.
						(b)DefinitionsFor purposes of this section—
							(1)Eligible
				individualThe term eligible individual means an
				individual who—
								(A)is described in
				section 223(c)(1), and
								(B)is the taxpayer or
				the taxpayer's spouse and dependents.
								(2)High deductible
				health planThe term high deductible health plan has
				the meaning given such term by section 223(c)(2).
							(c)Special
				Rules
							(1)Deduction
				limits
								(A)Deduction
				allowable for only 1 planFor purposes of this section, in the
				case of an individual covered by more than 1 high deductible health plan for
				any month, the individual may only take into account amounts paid for such
				month for the plan with the lowest premium .
								(B)Plans covering
				ineligible individualsIf 2 or more individuals are covered by a
				high deductible health plan for any month but only 1 of such individuals is an
				eligible individual for such month, only 50 percent of the aggregate amount
				paid by such eligible individual as premiums under the plan with respect to
				such month shall be taken into account for purposes of this section.
								(2)Group health
				plan coverage
								(A)In
				generalNo deduction shall be allowed for an individual under
				subsection (a) for any amount paid for coverage under a high deductible health
				plan for a month if that individual participates in any coverage under a group
				health plan (within the meaning of section 5000 without regard to section
				5000(d)). For purposes of the preceding sentence, an arrangement which
				constitutes individual health insurance shall not be treated as a group health
				plan if such arrangement is a high deductible health plan (as defined in
				section 223(c)(2)), or is a payment by an employer or employee organization
				with respect to such high deductible health plan , notwithstanding that an
				employer or employee organization negotiates the cost or benefits of such
				arrangement.
								(B)Exception for
				plans only providing contributions to health savings
				accountsSubparagraph (A) shall not apply to an individual if the
				individual's only coverage under a group health plan for a month consists of
				contributions by an employer to a health savings account with respect to which
				the individual is the account beneficiary.
								(C)Exception for
				certain permitted coverageSubparagraph (A) shall not apply to an
				individual if the individual's only coverage under a group health plan for a
				month is coverage described in clause (i) or (ii) of section 223(c)(1)(B).
								(3)Medical and
				health savings accountsSubsection (a) shall not apply with
				respect to any amount which is paid or distributed out of an Archer MSA or a
				health savings account which is not included in gross income under section
				220(f) or 223(f), as the case may be.
							(4)Coordination
				with deduction for health insurance of self-employed
				individualsAny amount taken into account by the taxpayer in
				computing the deduction under section 162(l) shall not be taken into account
				under this section.
							(5)Coordination with
				medical expense deductionAny amount taken into account by the
				taxpayer in computing the deduction under this section shall not be taken into
				account under section
				213.
							.
			(b)Deduction
			 allowed whether or not individual itemizes other deductionsSubsection (a) of section 62 of such Code
			 is amended by inserting before the last sentence at the end the following new
			 paragraph:
				
					(22)Premiums for
				high deductible health plansThe deduction allowed by section
				224.
					.
			(c)Coordination
			 with section 35 health insurance costs creditSection 35(g)(2) of such Code (relating to
			 coordination with other deductions) is amended by striking or
			 213 and inserting , 213, or 224.
			(d)Clerical
			 amendmentThe table of
			 sections for part VII of subchapter B of chapter 1 of such Code is amended by
			 redesignating the item relating to section 224 as an item relating to section
			 225 and by inserting before such item the following new item:
				
					
						Sec. 224. Premiums for high deductible
				health
				plans.
					
					.
			(e)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2007.
			8.Modifying safe
			 harbor rules for deductibles for high deductible health plans
			(a)In
			 general
				(1)Deductible for
			 prescribed drugsSubparagraph
			 (C) of section 223(c)(2) of the Internal Revenue Code of 1986 (defining high
			 deductible health plan) is amended by striking a deductible for
			 preventative care and all that follows and inserting the following:
					
						a deductible for—(i)preventive care (within the meaning of
				section 1861 of the Social Security Act, except as otherwise provided by the
				Secretary), or
						(ii)a
				prescribed drug (as defined in section
				213).
						.
				(2)Individual
			 deductible limit for family plansSection 223(c)(2) of such Code is amended
			 by adding at the end the following new subparagraph:
					
						(E)Special rule for
				family coverageA health plan
				providing family coverage shall not fail to meet the requirements of
				subparagraph (A)(i)(II) merely because the plan elects to provide both—
							(i)an
				aggregate annual deductible limit for all individuals covered by the plan which
				is not less than the amount in effect under subparagraph (A)(i)(II), and
							(ii)an annual deductible limit for each
				individual covered by the plan which is not less than the amount in effect
				under subparagraph
				(A)(i)(I).
							.
				(3)Conforming
			 amendmentSubparagraph (C) of section 223(c)(2) of such Code is
			 amended in the heading by inserting or prescribed drug after
			 preventive
			 care.
				(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			9.MSA plan deductible
			 exception for preventive care
			(a)In
			 generalParagraph (3) of section 1859(b) of the Social Security
			 Act (42 U.S.C. 1359w–28(b)) is amended by adding at the end the following new
			 subparagraph:
				
					(C)Exception for
				absence of preventive care deductibleA plan shall not fail to be
				treated as a MSA plan by reason of failing to have a deductible for preventive
				care (within the meaning of such term as applied for purposes of section
				223(c)(2)(C) of the Internal Revenue Code of
				1986).
					.
			(b)Effective
			 dateThe amendment made by this section shall take effect on
			 January 1, 2008.
			10.Permitting
			 individual contributions to Medicare Advantage MSA
			(a)In
			 generalParagraph (2) of
			 section 138(b) of the Internal Revenue Code of 1986 (defining Medicare
			 Advantage MSA) is amended by striking or at the end of
			 subparagraph (A), by inserting or at the end of subparagraph
			 (B), and by adding at the end the following new subparagraph:
				
					(C)any contributions
				by or for the benefit of the account holder (other than a contribution
				described in subparagraph (A)) for the taxable year, the sum of which do not
				exceed the difference of—
						(i)the amount of the annual deductible
				(described in section 1859(b)(3)(B) of the Social Security Act) for the MSA
				plan in which the individual is enrolled, over
						(ii)the amount of
				contributions described in subparagraph (A) for the taxable year,
						.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			11.Allowing MSA and
			 HSA rollover to adult child of account holder
			(a)MSAs(1)Subparagraph (A) of section 220(f)(8) of
			 the Internal Revenue Code of 1986 (relating to treatment after death of account
			 holder) is amended—
					(A)by inserting or adult
			 child after surviving spouse,
					(B)by inserting or adult child, as
			 the case may be, after the spouse, and
					(C)by inserting or adult child after
			 spouse in the heading thereof.
					(2)Paragraph (8) of section 220(f) of such
			 Code is amended by adding at the end the following new subparagraph:
					
						(C)Adult
				childFor purposes of this paragraph, the term adult
				child means an individual—
							(i)who is a child of
				the deceased individual, and
							(ii)with respect to
				whom a deduction under section 151 would not be allowable to another taxpayer
				for a taxable year beginning in the calendar year in which such individual’s
				taxable year
				begins.
							.
				(b)HSAs(1)Subparagraph (A) of section 223(f)(8) of
			 such Code (relating to treatment after death of account beneficiary) is
			 amended—
					(A)by inserting or adult
			 child after surviving spouse,
					(B)by inserting or adult child, as
			 the case may be, after the spouse, and
					(C)by inserting or adult child after
			 spouse in the heading thereof.
					(2)Paragraph (8) of section 223(f) of
			 such Code is amended by adding at the end the following new
			 subparagraph:
					
						(C)Adult
				childFor purposes of this paragraph, the term adult
				child has the meaning given to such term by section
				220(f)(8)(C).
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			12.Permitting
			 Medicare Advantage MSA funds to be used for wellness and fitness
			 programs
			(a)In
			 generalParagraph (1) of
			 section 138(c) of the Internal Revenue Code of 1986 (relating to special rules
			 for distributions) is amended by striking and at the end of
			 subparagraph (A), by striking the period at the end of subparagraph (B) and
			 inserting , and, and by adding at the end the following new
			 subparagraph:
				
					(C)qualified medical
				expenses shall include amounts paid to a gym for enrollment in a wellness or
				fitness
				program.
					.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			
